Name: Commission Regulation (EC) No 1880/2001 of 26 September 2001 amending Regulation (EC) No 1621/1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid for the cultivation of grapes to produce certain varieties of dried grapes
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  economic policy
 Date Published: nan

 Avis juridique important|32001R1880Commission Regulation (EC) No 1880/2001 of 26 September 2001 amending Regulation (EC) No 1621/1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid for the cultivation of grapes to produce certain varieties of dried grapes Official Journal L 258 , 27/09/2001 P. 0014 - 0014Commission Regulation (EC) No 1880/2001of 26 September 2001amending Regulation (EC) No 1621/1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid for the cultivation of grapes to produce certain varieties of dried grapesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 1239/2001(2), and in particular Article 7(5) thereof,Whereas:(1) Article 13(2)(d) of Commission Regulation (EC) No 1621/1999 of 22 July 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid for the cultivation of grapes of produce certain varieties of dried grapes(3), as amended by Regulation (EC) No 2256/1999(4), provides, in the case of operators who have benefited from the measures provided for in Council Regulation (EC) No 399/94 of 21 February 1994 concerning specific measures for dried grapes(5), as amended by Regulation (EC) No 2826/2000(6), for transitional measures as regards the obligation to use stackable plastic boxes for the delivery of unprocessed dried grapes. In response to a request from Greece, which has reported supply difficulties in the case of these boxes, these transitional measures should be extended, as an exceptional measure, for one year and, in order to do so, a minimum interim rate of 75 % should be fixed for the quantities delivered and stored in these boxes for the 2001/02 marketing year.(2) Article 5(1) of Regulation (EC) No 1621/1999 lays down that the contracts must be concluded by 1 August before the marketing year in question and must require the individual producer or producer organisation to deliver all harvested quantities in stackable plastic boxes, without prejudice to the transitional provisions laid down in Article 13(2)(d). In view of the amendment made to these transitional provisions for the 2001/02 marketing year, the final date for concluding the contracts should be put back to 30 September 2001 for that year.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Article 13(2) of Regulation (EC) No 1621/1999 is amended as follows:1. point (c) is replaced by the following: "(c) The contracts referred to in Article 5 shall be signed between producers or producer organisations and processors who have lodged an application for registration in the database before the contracts are concluded; contracts for the 1999/2000, 2000/01 and 2001/02 marketing years shall be concluded by 1 November 1999, 1 September 2000 and 30 September 2001 respectively."2. the third indent of point (d) is replaced by the following: "- at least 75 % of the quantities delivered and stored in the course of the 2001/02 marketing year."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 171, 26.3.2001, p. 1.(3) OJ L 192, 24.7.1999, p. 21.(4) OJ L 275, 26.10.1999, p. 13.(5) OJ L 54, 25.2.1994, p. 3.(6) OJ L 328, 23.12.2000, p. 2.